Appeal from a judgment of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered September 6, 2005 in a medical malpractice action. The judgment, upon a jury verdict, dismissed the complaint.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiffs appeal from a judgment, entered upon a jury verdict of no cause of action, dismissing the complaint in this medical malpractice action. We reject the contention of plaintiffs that Supreme Court erred in denying their motion to set aside the verdict as against the weight of the evidence. “[T]he preponderance of the evidence in favor of plaintiff[s] is not so great that the verdict could not have been reached upon any fair interpretation of the evidence, nor is the verdict [finding that defendant was not negligent] palpably wrong or irrational” (Kettles v City of Rochester, 21 AD3d 1424, 1425 [2005]; see generally Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]). Present — Pigott, Jr., P.J., Hurlbutt, Scudder, Kehoe and Green, JJ.